L

u

 

j W-*_-M` ¢-_-_... ,¢,~ ___-_.._

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 1 of 36

 

---__ LOGGED_.____ RECEIVED
oct 1 7 2018 '
IN THE UNITED sTATEs DISTRICT coUR'r ATBALT|MO
HE
FoR THE DISTRICT 0F MA_RYLAND By ct§amxhn¢§gmg;£%m
DEPUT‘I
IN THE MATTER oF THE smch oF _
INFORMATION AssoC-lATED wITH ' ._
THE APPLE ln(s) linked nn 1 8 - 2 6 9 1 - A[)c
IMEI 356572082013670, and case No. '
IMEI 353841037910253,

WHICH ARE STORED AT PREMISES
CONTROLLED BY APPLE, INC.

 

 

AFFIDAVIT lN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, J ames J. Jenkins, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT ]_ZACKGROU]§I_)

l. ] am submitting this Atiidavit in support of an application for a search warrant
under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(¢)(1)(A) to require Apple Inc. (hereafter
“Apple”) to disclose to the government records and other information, including the contents of
communications, associated with the above-listed lntemational Mobile Equipment Identities
(“IMEI”), Which are stored at premises owned, maintained, controlled, or operated by Apple, a
company headquartered at 1 Infinite Loop, Cuptertino, CA. The information to be disclosed by '
Apple and searched by the government is described below and in Attachments A and B.

2. Your affiant is a Special Agent with the U.S. Department of State, Diplomatic
,Security Service (DSS), and has been employed by the Department of State since September

2011. Your affiant is currently assigned to Homeland Security Investigations’ (HSI) Document

fin , ,,_ ,, 4-_-_.-.___,__,_ __..,..._.

 

Case 1:18-mj-02691-ADC Document 3 `Filed 10/17/18 Page 2 of 36

b) IMEI 3538410879]02532.

For the reasons set forth below, your affiant submits that there is probable cause to believe that
the iCloud accounts associated with these APPLE le are stored at premises owned, maintained,
controlled, or operated by Apple Inc., a company headquartered at Apple lnc., l Infinite Loop,

Cuptertino, CA 95014.

PROBABLE CAUSE
Summa[y Of Investigation
6. F or more than one year, the Department of State Diplomatic Security Service

(“DSS”), Homeland Security Investigations-(“HSI”), and the U.S. Department of Labor - 0ffice
of lnspector`General, Office of Investigations - Labor Racketeering and F`raud (“OILRF”) have
been investigating Asher SHARVIT (“A. SHARVIT”), Rona ZHFANI (“ZHFANf”), and
Oren Sharvit (“0. SHARVIT”) (collectively referred to as the “Defendants”), and other co-
conspirators Your affiant and other federal agents have obtained information from subpoenas,
searches pursuant to the border inspection authority of the Department of Homeland Security
(DHS), government records, search warrants, consent searches,-interviews, surveillance, and
other investigative means.

7. Based on the investigation to date, your affiant and other federal agents have
obtained evidence that at various times during the period in or about 2012 to in or about 2017, A.

SHARVIT, O. SHARVIT, and ZHFANI have owned, controlled, operated, worked for, and/or

 

2 An iPhone with this IMEI was seized from Asher SHARVIT by DHS law enforcement
officers. The iPhone’s SIM card is associated to the telephone number 443-949-6596

3

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 3 of 36

otherwise been affiliated with the following entities: Unlimited Treasures, lnc., Unlimited 13
Corp., Deja Vu CoSmetics, and others (collectively “Unlirnited” or “Defendants’ C‘ornpanies.”).3
The Defendants’ Companies leased or operated kiosks and stores in New York, Virginia,
Maryland, and Delaware. The Defendants’ Companies often used the trade names Deja Vu and
BioXage.

8. Your affiant submits that the evidence set forth herein shows that the Defendants
and their co-conspirators (]) recruited foreign citizens to travel to the United States and work as
employees in the Defendants’ (-jompanies; (2) caused foreign citizens to apply for Bl/B2 visitor
visas and/or visa extensions,4 which did not permit employment in the United States; (3) paid
foreign citizens in cash without reporting their employment to federal\or state authorities, nor
making proper payroll deductions; and (4) provided foreign citizens with travel reimbursements,
and arranged their transportation and lodging in the United States, which facilitated the
Defendants’ illegal use of foreign workers. The foreign workers were only paid on a commission

basis, and the company paid no payroll taxes for foreign employees Your affiant Submits that

 

3 According to Maryland Department of Assessments and Taxation records, as of April
2010, A. SHARVIT was the registered agent for Unlimited Treasures and co-conspirator #4 was
the registered agent of Unlimited 13 Corp, as of June 2015. Deja Vu Cosmetics is company that
was based in lsrael and Pennsylvania_co-conspirator #1 operated the Pennsylvania portion.

4 Individuals receiving Bl/B2 visitor visas are supposed to be entering the United States
for tourist and/or business purposes While a visitor admitted in Bl status would be allowed to
conduct business activities such as attending conferences, negotiating contracts, or consulting
business associates, neither B] nor B2 status confers authorization to work in the United States.
At a Port of Entry, depending on their purpose of travel a foreign citizen is often admitted to the
United States in either Bl (business) or B2 (tourist visitor) status.

4

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 4 of 36

this suggests that an object of the conspiracy was to increase the financial profits of Unlimited,
which was controlled by the Defendants and their co-conspirators.

9. On or about June 25, 2018, this Court issued criminal complaints against the
Defendants finding that there was probable cause to believe that they had conspired to defraud

the United States, in violation of lS_U.S.C. § 371.

l 10. On or about June 27, 201 Ei, the Defendants were arrested as they entered the
United States from lsrael.

11. On or about June 27, 2018, three phones were seized from the Defendants by
DHS law enforcement officers pursuant to the Border Search authority of the Department of
Horneland Security.5

. 12. After she was arrested on June 27, 2018, ZHFANI told federal agents that she

had helped out but had not worked at Unlimited; that A. SHARVIT sold his company a long,
long time ago, and that Eyal Chertoff was the person to whom the business was sold. ZHFANI
also claimed that maybe someone else had used her phone to send WhatsApp messages

13. On or about July 10, 2018, the grand jury returned an indictment against the
Defendants, charging them multiple criminal offenses, in violation of 18 U.SC. §§ 371 , 1546(3)',
and 8 U.S.C. §§ 1324(a)(1)(A)(iv), 1324(a)(3), 1324(a)(1)(iii).6

14. On or about August 21, 2018, the grand jury returned a Superseding Indictment,

which added obstruction of justice charges against A. SHARVIT and O. SHARVIT, in

 

6 Mordehay (aka Moti) FOOX, Eyal CI-IERTOFF, and Esti MAZOR are also associated
with Unlimited.

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 5 of 36

violation of 18 U.S.C. §§ 1512, 1519. As part of the investigation, federal agents have
uncovered evidence that in or about February 2017, the A. SHARVIT, 0. SHARVIT and some
of their co-conspirators caused and/or aided and abetted the destruction of documents records,
and tangible objects containing evidence of the crimes described herein, and corruptly persuaded
others to destroy documents and records Your affiant has also uncovered electronic evidence to
support the obstwction of justice charges including a voicemail left for co-conspirator #17 and a
receipt for shredding services sent to A. SHARVIT and co-conspirator #1 via WhatsApp.
Prior Search Warrants

15 . Federal agents have previously sought and obtained search warrants for email
accounts associated with the crimes under investigation as well as an iPhone 7 seized on or about
July 27, 2017, from co-conspirator #1. See 17-2555-JMC (Sept. 19, 2017); 18-458-JMC (Feb.
23, 2018). As detailed further herein, the electronic evidence to date has yielded extensive
evidence about the conduct of the scheme, including voluminous ‘\l\/hatsi@tpp8 messages

16. As a result of the investigation to date, including the electronic evidence, as well

as interviews of Unlimited employees your affiant has evidence that the Defendants and their

 

7 Any co-conspirator identified herein by number is a person who was an employee or
otherwise associated with the indicted defendants by has not himself/herself been indicted for the
offenses described herein. `

8 WhatsApp is a messaging application that can be used on mobile phones WhatsApp
allows for voice calls and exchanging text messages including in a group with multiple
recipients The Defendants, along with other co-conspirators, were members of a WhatsApp
message group titled “management.” This group included “Asher,” “,'¢'mt“ ”,.'IJ‘|*\” and the first
names of co-conspirators #1, 2, and 3. A native Hebrew speaker reviewed the
names mm and hitt and your affiant learned that they translate to “Rona” and “Oren.” Your
affiant believes Asher refers to A. SHARVI'I`, Rona refers to ZHFANI, and Oren refers to O.
SHARVIT and WhatsApp messages from these names are so attributed in this affidavit

6

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 6 of 36

650-conspirators used electronic messages to discuss the conspiracy and details related to
recruiting, hiring, scheduling, paying, and housing foreign citizens ln particular, the WhatsApp
messages make plain that the Defendants knowingly used foreign citizens as employees and
sought to circumvent the immigration and employment laws of the United States.

17. On June 26, 2018, U.S. Magistrate Judge Kevin Fox (SDNY), authorized a search
warrant for the residence of A. SHARVIT and ZHFANI in New York, NY. During the search,
agents located numerous electronic items including laptop computers and cellular phones, which
are still being reviewed. Among other items agents also located a notebook in the residence that
contained handwritten names of mails and first names that appeared to be schedules and what
appear to be agenda notes for a meeting with employees Among the electronic items seized by
law enforcement were a cell phones that appeared to have been used in the past by A. SHARVI'I`
and ZHFANI. The`se phones contained relevant evidence, including WhatsApp conversations
related to Unlimited.

18. On September 4, 2018, U.S. Magistrate Judge Beth P. Gesner (D.MD), authorized
the search of three iPhones obtained by DHS law enforcement officers pursuant to their border
search and seizure authority. Based on consultations with law enforcement sources familiar with
the operation of Apple iCloud and iPhones, your affiant understands that relevant WhatsApp
communications can also reside within the iCloud accounts of A. SHARVIT and RONA
ZHFANI, and that law enforcement may be able to access such evidence directly from the
iCloud data despite being unable to presently access the iPhones of A. SHARVIT and ZHFANI

due to password protection.

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 7 of 36

The Defendants’ Companies Had Foreign Citizens Working At Malls And Other Retail '
Locations Rangi£g From Washington, D.C. Area To The NeW York Metropolitan Areg

19. The federal investigation has revealed that the Defendants’ Companies primarily
leased retail space at shopping malls in Maryland and Delaware. Agents have spoken with
multiple representatives at shopping malls in Maryland and Delaware. From these interviews
and records obtained, agents know that the business locations were often leased using the
business entities Unlimited or Deja Vu Cosmetics The stores often identified themselves to the
public under the names Deja Vu Cosrnetics and BioXage. Certain members of the conspiracy,
including A. SHARVIT, were also affiliated with another venture called Filicori Ze'cchini.9
Your affiant has obtained copies of leases with malls, which reflect that co-conspirators #1, #3,
and #4 were signatories for Unlimited related leases10

20. Based on a WhatsApp message that A. SHARVIT sent on or about December 30,
2015, your affiant submits that A. SHARVIT had broad managerial responsibilities and that the
scope of the conspiracy’s operations was quite broad. ln the WhatsApp message, A. SHARVIT
provided an update on the leases of the conspiracy at various locations writing:

“Ok Guy's sol ll

We will have 33 people left+Tami and israel+rnaya and you tool l;)
So 37+2 that needs to arrive.

 

9 A. SHARVIT and other members of the conspiracy are/were involved in operating
multiple retail coffee shops called Filicori Zecchini. The coffee shops are located in New York
and Maryland Federal agents have identified multiple current or former employees of
Maryland-based Filicori Zecchini locations who are/were in the United States on visitor visas or
on a visa waiver (which also prohibits employment). A. SHARVIT and others are believed to
be investors in Filicori Zecchini locations

1° This affidavit references co-conspirator #1, co-conspirator #2, co-conspirator #3, and co-
conspirator #4. None of those four individuals are the named Defendants herein.

8 l

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 8 of 36

We will keep:

*Mills1+2(Lease si gned)

*F sk mall(lease signed)

*Valley(lease signed)

*Towson(lease signed)

*Wheaton mal(signed)

*christianna(signed)

*Towson store(signed)

*Christianna store (signed)

".‘Roosevelt store(signed_)

*Whitemarch(moti)

*Harford(jean mi please sign for one month at the rate we pay and tell her we might
renew)

*Pg Plazza(Please renew for one month and tell her at this rate we can not stay more for
the moment)

Locations to close tommorow night:(Sjean mi please organize closings properly and
make sure all products will be reused for the other
locations)

Valley 2
Pg 2
Francey 2
Springfield
Annapolis
Mills 3

Yallaaaaa guy's we start the year with 13 locationsl !!;)

 

Based on context, geography, and information gathered during the investigation, your

affiant believes “Mills” referred to Arundel Mills Mall, “F sk mall” referred to Francis Scott Key
Mall, “Valley” referred to Valley Mall, “Towson” referred to Towson Town Center, “Wheaton”

referred to Westfield Wheaton, “Christianna [sic]” referred to Christiana Mall, “Roosevelt store’

’

referred to a store operated in the Roosevelt Hotel in New York, “Whitemarch [sic]” referred to
White Marsh Mall, “Harford” referred to Harford Mall, “Pg Plazza [sic]” referred to The Mall at

9

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 9 of 36

21. On or about December 20, 2015, A. SHARVIT was sent an e-mail entitled “List
of Employees + Malls + Apartments” The e-mail included a spreadsheet attachment entitled
“Employees list DEC 2015.xlsx.” The “employees” tab contained the names of 0. SHARVIT
and ZHFANI as well as 50 first and last names and one first name. Hereinafter, those employees
are identified by their initials (as are other individuals believed to be employees of the '
Defendants’ Companies).

22. The employee list did not contain dates of birth, thus making it difficult to
identify and cross-reference employees to immigration records 'with certainty. Using other
records and information obtained during this investigation, your affiant has been able to identify
10 employees on the list (O.P., S.Y., L.C., Y.E., E.S., M.G., R.Z., A.D., L.B.M.,_and A.A.) as
foreign citizens present .in the United States without work authorizationl Your affiant has also
been able to identify two employees M.B. and H.C., as having legal authorization to work in the
United States Your affiant submits that based on the investigation and information detailed
herein that there is probable cause to believe that the majority of these 51 employees lacked
authorization to work in the United States and were therefore illegally employed.

23. On or about the same day, December 20, 2015, A. SHARVIT sent a WhatsApp
message to the other Defendants and co-conspirators, which included the names of Mall
locations, such as “Towson” or Pg Plazza” as well as hours, such as “(7h00 am-10h00pm)” or

“(6h30-l lhpm).” Under each location, A. SHARVIT listed certain Unlimited employees

 

Prince Georges, “Springfield” referred to Springfield Town Center, and “Annapolis” referred to
Westfield Annapolis.

10

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 10 of 36

typically using just their first names Many of these first names match the full employee names
emailed to A. SHARVIT on or about December 20, 2015.
Foreign Workers Were Recruited And Emplovet_l As Part Of The Conspiracy
24. Through records and interviews your affiant and other federal agents have
identified more than 40 foreign citizens who are believed to currently work or have worked at the
Defendants’ Companies and/or Filicori Zecchini. Based on information gathered, it appears that
most Unlimited employees were foreign citizens and the majority of the foreign citizens entered
the United States on visitor visas or under visa waivers Your affiant and other federal agents
have uncovered electronic evidence as well as information from other sources that has revealed
' that the Defendants and their co-conspirators actively sought out foreign citizens to work at
Unlimited. ln particular, your affiant and other federal agents have reviewed messages in either .
WhatsApp and/or emails in which A. SHARVIT and others communicated about the
recruitment, transportation, and visa statuses of foreign citizens
25. For example, your affiant located an email forwarded to co-conspirator #1 in or
about April 2015. The email appears to have been initially sent by A. SHARVIT in which he
wrote: “l was thinking yesterday of where we are standing and where we need to go. . .Also l
wrote a plan that will direct usi for the near future.” Attached to the email was a Microsoft Word
document that significantly included the following points:
o _“*The business is growing by: 1. Bring new employees by opening an efficient
manpower office in Israel:
Goals: bring as many employees as we can from Israel for our retail companies

but also in the near future by selling them to other retail companies that will sell
our products;” and

ll

Case 1:18-mj-02691-ADC Document 3 F_i|ed 10/17/18 Page 11 of 36

o “2. keep working with creation12 and maybe start to work with another man power
Israeli company.”

26. Several WhatsApp messages were similarly revealing On or about June 1, 2015,
co-conspirator #2 sent a WhatsApp message to the Defendants and other co-conspirators. The
message contained an employment contract, which was signed by co-conspirator #2, and written
in Hebrew with the title “Unlimited.”

27. A Hebrew speaker working at the U.S. Consulate in Tel Aviv translated the
employment contract. According to the translation, Unlimited employees were: (i) required to
work 5 1/2 days per week; (ii) paid every two weeks based solely on their sales (a commission of
25-30%); (iii) provided with local travel arrangements upon their arrival at an airport in the
United States; (iv) offered a 50% reimbursement of their airplane travel costs if they worked for
Unlimited for three months and a complete reimbursement if they worked for six months; (v)
offered advanced sales training at Unlimited’s office; (vi) provided with shared housing that
included the first month free, and a weekly rent of $135 thereafter; and (vii) offered access to
vehicles for getting to work and/or use during their days off.

28. The name and Israeli identification number of O.P. are listed in the employment
contract13 Your affiant learned from U.S. government records that O.P. entered the United States

on or about June 10, 2015 as a B-2 visitor, who was not authorized to work in the United States

 

12 Your affiant believes “creation” is a reference to the recruiting company used by the
Defendants to locate potential workers in lsrael.

13 Your affiant submits that the June l, 2015 WhatsApp message and attached document
demonstrate probable cause to believe that the foreign citizen entering into this agreement
actually worked for Unlimited.

12

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 12 of 36

While in the United States, O.P. applied to extend his period of admission He subsequently
departed on or about January 12, 2016. On or about September 21, 2016, co-conspirator #2 sent
WhatsApp messages (which your affiant used Google to translate) to the Defendants and other
co-conspirators with a photograph of the boarding pass of O.P. and said that he would contact
two co-conspirators for pick-up in Baltimore. The next day, O.P. re-entered the United States and
was admitted on B-2 status

29. On or about September 17, 2015, A. SHARVIT 'sent a WhatsApp message to
other Defendants and co-conspirators containing the travel itinerary of S.Y. A. SHARVIT then
sent instructions (which your affiant used Google to translate) to obtain a train ticket for S.Y. to

t travel from New York to Baltimore and asked that the ticket be sent to co-conspirator #2. On or

about September 18, 2015, S.Y. entered the United States and was admitted on a B-2 visa as a
visitor14
Defendants’ Companies Obtail_ied Housing For Foreign Emplovees

30. ' Unlimited obtained housing for the foreign employees Agents have identified
Fallstaff Manor Apartments in the Pikesville area of Baltimore City (“Fallstaff”) as a location

where many foreign citizens who worked for Unlimited lived.15 Based on the investigation to

 

14 S.Y. subsequently sought an extension of her visitor visa, using a money order that your
affiant has linked to Unlimited.

15 Your affiant also learned through records and information from a co-conspirator that
Unlimited also housed workers at 3505 Clarks Lane, Baltimore, MD. According to Maryland
property records this property is owned in the name of 3505 Clarks Lri LLC. According to
organization records from the State.of Maryland, A. SHARVIT, was listed as an “authorized
person” on the initial articles of organization for 3505 Clarks Ln LLC, though he has since been
removed.

13

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 13 of 36

date, the Unlimited employees’ housing at Fallstaff was arranged by upper-level members of the
conspiracy. Agents interviewed a Fallstaff representative who said that between February 2013
and March 2017, A. SHARVIT and a co-conspirator rented approximately 13 different
apartments The Fallstaff` representative advised that he/she believed the apartments were used to
house employees of Unlimited Treasures.

31. Agents obtained leases and applications from Fallstaff Manor Apartments and
found that there were approximately 13 apartments associated with Unlimited Treasures.
A. SHARVIT signed several of the apartment leases
The Defer_idants Conspired 'l`o A_ssist Emplovees In Filim_r Fraudulent Visa Extensions _

32. The federal investigation, as detailed herein, has revealed that the Defendants
sought to influence and persuade foreign citizens to fraudulently enter the United States on
visitor visas and/or to file B-l/B-2 visa extensions with U.S. Citizenship and Immigration
Services (“USCIS”) that contained fraudulent information In many cases the Defendants’
Companies paid fees to the immigration attorney who handled the visa extensions and later
deducted the cost from employees’ wages The Unlimited employees would submit certain
documents in their extension applications including a Form 1-539 (Application to
Extend/Change Nonimmigrant Status) and supporting documentation The Forrn 1-539 contained
the following question: “Have you, or any other person included in this application, been
employed in the United States since last admitted or granted an extension or change of status?”
The investigation has revealed numerous Unlimited employees who applied for visa extensions
and fraudulently answered no on their Form 1-539.

33. Your affiant has been able to link a number of 1-539 filings to the Defendants’

conspiracy through either the address used on the form and/or through photocopies of money

1 14

Case 1:18-mj-O2691-ADC Document3 Filed 10/17/18 Page 14 of 36 '

orders submitted as supporting documents to show that the applicant had access to funds to pay
for their extended stay in the U.S.
34. Your affiant reviewed multiple l-5395 filed by foreign citizens linked to

Unlimited. Summary details of the applications are listed below. The applicants listed below

listed Unlimited associated apartments as their address and/or used money orders linked to the

o

 

 

 

 

 

 

 

 

 

conspiracy:

Name Date signed Linked address Linked
money
order

R.Z. 07/08/2013 Yes No

M.C. 10/10/2014 res ' res

E.S.#Z16 12/19/2014 Yes ' Yes

L.C. 10/12/2015 Provided an address used by No

Defendants’ Companies on other
documents

E.S. 11/23/2015 No Yes

Y.A. 12/22/2015 Yes v Yes

M.G. 1/7/2016 No Yes

S.Y. 3/15/2016 No , Yes

 

 

 

 

 

 

 

16 Numbers after an individual's initials are to indicate they are a different person than the one
previously identified herein with the same initials ‘

15

CaS€ lilS-mj-OZ€Ql-ADC

Document 3 Filed 10/17/18 Page 15 of 36

 

5/24/2016 (second

 

 

 

 

 

 

 

 

 

 

 

 

 

L.C. Provided an address used by Yes
application) Defendants’ Companies on other
documents
Y.E. 5/24/2016 Provided an address used by No
Defendants’ Companies on other
- documents
L.B.M. 6/3/2016 Yes No
Y.B. 6/3/2016 Provided an address used by Yes
Defendants’ Companies on other
documents
D.S. 11/09/2016 No Yes
A.B. 11/15/2016 No Yes
N.B.A. 12/1/2016 No Yes
A.A.#2 12/20/2016 No Yes
M.G.#2 Undated, received by - No Yes
USClS in 2016
35, Your affiant located messages indicating that the Defendants were aware of

employees filing visa extensions and, in some cases A. SH_ARVIT directed a co-conspirator to

assist employees in the extension filings

36.
Defendants and co-conspirators in Hebrew. Using Google Translate your affiant found that it
said “! I made a call to [First name of L.C.] and he starts working on extending the visa he will

stay here.” Your affiant believes that this likely refers L.C. and his preparation to file a Form l-

539.

16

On or about April ll, 2016, ZHFANI sent a WhatsApp message to the

 

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 16 of 36

37. On or about September 22, 2016, A. SHARVIT sent a WhatsApp group message
in English to the other Defendants and co-conspirators, including O. SHARVIT and ZHFANI,
directing co-conspirator #3 to make sure visa extensions were done at least a week before they
were due and to make sure they were completed
Each Of The Defendants Knowinglv Join§t_l The Conspiracv

38. The federal investigation has revealed that A. SHARVI'I` is one of the most
senior members of the conspiracy. As detailed herein, A. SHARVIT was a manager of a wide-
ranging conspiracy involving more than 50 individuals The conspiracy recruited, hired, and
paid foreign citizens as employees while knowing that many of the employees were present in
the U.S. on visas that did not permit employment and in some cases as detailed herein,
facilitating or encouraging the employees to obtain visa extensions to remain in the United States
in an immigration status that did not permit employment

39. The investigation has revealed that the Defendants took actions consistent with
employer-employee or manager-employee relationships These behaviors included assigning
employees to work locations approving requests for leave, firing employees and paying
employees In reviewing WhatsApp messages associated with this investigation, your affiant
also located messages sent by ZHFANI and 0. SHARVIT that appeared to be daily work
assignments These messages appear consistent with individuals exercising mid-level
supervisory authority.

40. On or about December 22, 2015, A. SHARVIT sent a message in English to
other Defendants and co-conspirators stating “[First name of M.S.] is going to get fired

tonight,[first name of co-conspirator #3] please prepare her paycheck.” Your affiant believes that

17

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 17 of 36

the first name refers to M.S. According to U.S. government records M.S. was present in the
United States`on M-l (non-academic vocational training) visa status

41. Your affiant discovered videos iri the WhatsApp program on co-conspirators #l’s
phone that appear to depict work parties and/or meetings attended by Unlimited employees
These parties/meetings appear to have been designed to motivate and encourage the employees
During one video, A. SHARVIT and (). SHARVIT are featured prominently leading the group
in song and celebration. Based on information provided to your affiant, it is your affiant’s
' understanding that employees were paid at group meetings similar to these.

42. Your affiant has identified multiple WhatsApp messages that were sent or
received by A. SHARVIT, (). SHARVIT, ZHFANI, and other members of the conspiracy that
listed employees’ first names and appeared to list the amounts that they were to be paid for a
particular pay period. Some messages specifically indicated they were “paychecks.”
Nevertheless the investigation to date has revealed that most of the employees were not paid by
checks from a bank or payroll company, but instead paid by cash, and without any required
withholding under state and federal laws

43. Your affiant found a message exchange in the WhatsApp message group used by
the Defendants and other co-conspirators in which O. SHARVIT and a co-conspirator discussed
not having enough cash to pay the “paycheck” of two employees and referenced having to wait
for the envelopes to come back. Based on the investigation, your affiant believes these envelopes
contained the cash from each retail locations’ sales Moreover, your affiant has not seen check
disbursements from the bank accounts of the Defendants’ Companies that appear sufficient to

constitute the full wages of Unlimited employees In addition to not seeing the payments in the

18

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 18 of 36

banking records your affiant has reviewed Maryland wage records for several quarters which
reported wages for very few Unlimited employees

44. The electronic messages about the employees’ wages are also revealing in other
ways For example, your affiant located one message sent on or about December 27, 2015 that
shows the large number of people that were being paid. The first names listed in this message
correspond, with some spelling variations to the first names of the 51 people from the employee
list sent to A. SHARVIT on or about December 20, 2015 (excepting M.S., I.A., I.A.#2, and
N.G.). The paycheck list also indicates whether the employee had provided customers with
refunds l

45. Your affiant believes that O. SHARVIT fundtioned as a manager who was
~ responsible for day-to-day functions associated with the cosmetics sales businesses including
directing and managing employees He participated in WhatsApp messages about the recruitment
of foreign citizens in Israel to work for Unlimited, the assignment of employees visa extensions
and setting the daily schedule.

46. On or about May 12, 2015, 0. SHARVIT wrote in a WhatsApp message in
English asking co-conspirator #2 needed to confirm “that the company in lsrael don’t [sic] tell to
the new employees that they finish their day at 8:00 pm” and to “bring me me [sic] maximum of
employees bcse' [sic] we are going to conquest Americal ll!” 'Your affiant believes “the company
in lsrael” refers to the recruiting company used by the Defendants in lsrael.

47. 0. SHARVIT also played a role in the termination of employees For example,

on or about December 29, 2015, O. SHARVIT sent a message to other Defendants and co-

19

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 19 of 36

conspirators stating “[first name of E.S.H] is fired. Please prepare his paycheck of the last week,
he's leaving Tomorrow moming.” ln December 2015, E.S. was in the United States on a B-2
visitor visa. He departed the United States on or about January 6, 2016.

48. On or about January 4, 2016, O. SHARVIT sent a WhatsApp message to other
Defendants and co-conspirators stating: “[First name of M.G. 18] needs visa extension emergency,
Shes burnt [sic] tomorrow!” Your affiant believes this referred to M.G. and that “burnt” meant
she would be a visa overstay. This conclusion is based on context and on a check of government
records which show that M.G. was granted a period of admission to the U.S. as a B-2 visitor that
ended on or about January 8, 2016.

49. On or about December 26, 2016, O. SHARVIT sent a WhatsApp message stating
in part “[nickname of A.B.] burned in two weeks Working til 1/1/17 . visa extension refused,
[co-conspirator #3] will check again the papers with him tomorrow night l-le already talked with
Rona about it. l continue siha with him tomorrow. (Possible to convince him to stay and find
somebody to marry).” Your affiant believes “siha” might be a reference to meetings from the
context Your affiant believes “Rona” refers to ZHFANI and submits that this message
demonstrates that O. SHARVIT knew and understood the unlawful purpose of the conspiracy,
in particular, how the Defendants were using commission-based, illegal labor to operate their

businesses by purposely circumventing the United States visa and immigration process He was

 

17 There is a one letter variation in the first name of the employee between the message and
the employee list sent on or about December 20, 2015, one uses a “y” and the other an “i.”

‘3 There is a one letter variation in the first name of the employee between the message and
the employee list sent on or about December 20, 2015, one uses a single “a” and the other uses

two, e.g. “aa.”

20

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 20 of 36

even willing to go further, as demonstrated here by the seeming reference to a potential marriage
fraud to allow an Unlimited employee to remain in the United States

50. Your affiant believes that ZHFANI held a similar position in the company to O.
SHARVIT. She also functioned as a manager who was responsible for helping to set schedules
assigning employees to housing, and managing employees

51. On or about June 12, 2015, ZHFANI sent a WhatsApp message to other
Defendants and co-conspirators containing a list of approximately 8 apartments and
approximately 27 first names assigned to the apartments On or about September 29, 2015,
ZHFANI sent a WhatsApp message to other Defendants and co-conspirators containing a list of
approximately 9 apartments and approximately 30 first names On or about November 21, 2015,
ZHFANI sent a WhatsApp message to other Defendants and co-conspirators containing a list of
approximately 12 apartments and approximately 42 first names Based on the investigation, your v
affiant believes these names were employees working for Defendants’ Companies and living in
housing provided by the companies

52. On or about March 8, 2016, ZHFANI sent a WhatsApp message directly to co-
conspirator #1. Based on your affiant’s use of Google Translate the message appears to state, in
part, as follows: “Tell Oren to close the girl and the guy they are not connected to that company
are in another company that is afraid now after this story and decided to make all their
employees legal ll They’re going to be monsters here!” Your affiant submits that “Oren” refers
to O. SHARVIT and that in this message ZHFANI is discussing recruiting workers for
Unlimited and that her reference to “employees legal” refers to using employees who could be
legally employed in the United States

53. On or about October 18, 2016, ZHFANI, other Defendants and co-conspirators

21

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 21 of 36

received a WhatsApp message that contained a PDF file with the airline boarding passes of three
foreign citizens S.L., E.E., and Y.G. ln a response that your affiant Google translated, ZHFANI
responded by asking if they had a phone and whether there was a photo of the employees to help
locate them. U.S. government databases reveal that S.L., E.E., and Y.G. entered the U.S. on or
about October 19, 2016 on B-2 visitor status Records also show that S.L. and E.E. interviewed
for their U.S. visas together and were issued B-l/B-2 visas on or about October 5, 2016.

54. On or about October 21, 2016, ZHFANI sent a message to other Defendants and
co-conspirators, which your affiant used Google to translate, stating that [first names of S.L. and
E.E.] had been assigned rooms

There Is Probable Ca£se To Believe The T_z_irget Accounts Contain Relggnt Evidelg

55. As detailed throughout this affidavit, your affiant and other federal agents have
obtained evidence revealing A. SHARVIT and ZHFANI’s extensive use of electronic devices in
furtherance of the crimes under investigation, in particular, WhatsApp messages and, in the case
of A. SHARVIT, emails19. The Defendants used electronic messaging to carry out their

criminal activities including to exchange business information with each other and other co-

 

19 Based on information obtained pursuant to an email search warrant for an account
associated to A. SHARVIT your affiant receipt lnternet Protocol (“IP”) address information for
IP addresses used to access the account. Your affiant input those IP addresses into an internet
service used to lookup more details on an lP address
(https://www.ultratools.com/tools/ipWhoisLookupResult) and found that on or about January 29,
2018, February 6, 2018, February 7, 2018, February 11, 2018, February 14, 2018, and February
15, 2018 the email account was accessed from IP addresses that the internet search tool shows
belong to AT&T Mobility LLC. Your affiant knows that as of in or about August 2017, the
phone number linked to A. SHARVIT in the WhatsApp messages was serviced by AT&T. Your
affiant submits that it is likely that these lP addresses indicate that he accessed his email from a
cellular device.

22

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 22 of 36

conspirators such as employee work schedules pay amounts due to employees and visa
extension information

56. Based on information uncovered to date in the investigation there is probable
cause to believe that A. SHARVIT, O. SHARIVT, and ZHFANI all used smartpliones and
have sent WhatsApp messages20 about the conspiracy from 2015-2017 and that A. SHARVIT
has sent emails about Defendants’ Companies and that ZHFANI has posted relevant
photographs to l?acebook.21

57. Your affiant has learned from a government individual that if an iPhone user has
an ApplelD and signs in with it on an iPhone then the iPhone, by default, is set to back-up data
from the iPhone, unless the user changes the backup settings This data is backed up to the

iCloud linked to the AppleID. Based on this your affiant submits there is probable cause to

 

20 Based on my experience, your affiant know that WhatsApp messages are stored on the
device used to send or receive the messages Therefore, unless deleted, A. SHARVIT and
ZHFANI’s devices contain copies of the incriminating messages outlined herein

21 On the publicly visible portion of ZHFANI’s Facebook page, your affiant found pictures
of foreign citizens who your affiant believes based on the investigation have worked for the
Defendants’ Companies Your affiant reviewed the photos on ZHFANI’s Facebook page and
found one group title “iOS Photos” and another “Mobile Uploads” which your affiant
understands refers to photos uploaded from Apple devices and mobile devices respectively
Within those albums your affiant located photos of a BioXage store and photos of people
standing in front of a Deja Vu kiosk. The albums also contained many photos of ZHFANI photos
of others including some photos that had been tagged to other Facebook accounts including the
accounts matching the names of S.Y., Y.E., M.G.#Z, R.Z., and A.B. _ all five were named on an
employee list sent to A. SHARVIT on or about December 20, 2015 and all five filed visa
extensions linked to the fraud scheme. Based on my knowledge and experience, your affiant
knows that a photograph is often saved on a user’s device before it is uploaded to Facebook.
Therefore, there is probable cause to believe that at lease some Facebook photos are likely stored
on ZHFANI’s personal electronic device(s).

23

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 23 of 36

believe that any iCloud data stored on accounts with Apple le linked to the IMEI of the phones
of A. SHARVIT and ZHFANI likely contain additional relevant electronic evidence.
INFORMATION REGARDING APPLE ID ANI_) iCLOUI)22
58. Apple is a United States company that produces the iPhone, iPad, and iPod
Touch, all of which use the iOS operating system, and desktop and laptop computers based on

the Mac OS operating system.

59. Apple provides a variety of Services that can be accessed from Apple devices or,'
in some cases other devices via web browsers or mobile and desktop applications (“apps”). As
described in further detail below, the services include email, instant messaging, and file storage:

a. App]e provides email service to its users through email addresses

at the domain names mac.com, me.com, and icloud.corn.

b. iMessage and FaceTime allow users of Apple devices to
communicate in real-time. iMessage enables users of Apple devices to exchange instant
messages (“iMessages”) containing text, photos videos locations and contacts while FaceTime

enables those users to conduct video calls

 

22 The information in this section is based on information published by Apple on its website, including, but
not limited to, the following document and webpages: “U.S. Law Enforcement L.egal Process Guidelines,” available
at http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; “Create and start using an Apple lD,”
available at https://support.apple.com/en-us!1-1T203993; “iCloud,” available at http:f/www.apple.com/icloud/;
“iCloud: iCloud storage and backup overview,” available at https://support.apple.com/kb/PH12519; and “iOS
Security,” available at https://www.ap_ple.com/business/site/docs/iOS__Security_Guide.pdf.

24

Case 1:18-mj-02691-ADC Document 3 Filed 10/17/18 Page 24 of 36

c. iCloud is a file hosting, storage, and sharing service provided by
Apple. iCloud can be utilized through numerous iCloud-connected services and can also be

used to store iOS device backups and data associated With third-party apps.

d. iCloud-connected services allow users to create, store, access,
share, and synchronize data on Apple devices or via icloud.com on any lnternet-connected
-device. For example, iCloud Mail enables a user to access Apple-provided email accounts on
multiple Apple devices and on icloud.corn. iCloud Photo Library and My Photo Stream can be
used to store and manage images and videos taken from Apple devices, and iCloud Photo
Sharing allows the user to share those images and videos With other Apple subscribers iCloud
Drive can be used to store presentations spreadsheets, and other documents iCloud Tabs
enables iCloud to be used to synchronize webpages opened in the Safari Web browsers on all of
the user’s Apple devices iWorks Apps, a suite of productivity apps (Pages, Numbers, and
Keynote), enables iCloud to be used to create, store, and share documents spreadsheets, and
presentations iCloud Keychain enables a user to keep website username and passwords, credit

card information, and Wi-Fi network information synchronized across multiple Apple devices

e. Game Center, Apple’s social gaming network, allows users of

Apple devices to play and share games with each other.
f. Find My iPhone allows owners of Apple devices to remotely identify and

track the location of, display a message on, and Wipe the contents of those devices

25

Case 1:13-mj-02691-ADC Document 3 Filed 10/17/18 Page 25 of 36

g. Location Services allows apps and websites to use information from
cellular, Wi-Fi, Global Positioning System (“GPS”) networks and Bluetooth, to determine a

user’s a_ppro)`<imate location.

h. App Store and iTunes Store are used to purchase and download digital
content. iOS apps can be purchased and downloaded through App Store on iOS devices, or
through iTunes Store on desktop and laptop computers running either Microsoft Windows Or
Mac OS. Additional digital content, including music, movies, and television shows, can be
purchased through iTunes Store on iOS devices and on desktop and laptop computers running

either Microsoft Windows or Mac OS.

60. Apple services are accessed through the use of an “Apple ID,” an account created
during the setup of an Apple device or through the i'l`unes or iCloud services A single Apple ID
can be linked to multiple Apple services and devices serving as a central authentication and t

syncing mechanism

61. An Apple ID takes the form of the full email address submitted by the user to
create the account; it can later be changed Users can submit an Apple-provided email address
(often ending in @icloud.com, @me.corn, or @mac.com) or an email address associated with a
third-party email provider (such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to
access most Apple services (including iCloud, iMessage, and FaceTime) only after the user
accesses and responds to a “verif`ication email” sent by Apple to that “primary" email address
Additional email addresses (“altemate,” “rescue,” and “notiiication” email addresses) can also be

associated with an Apple ID by the user.
26

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 26 of 36

62. Apple Captures information associated With the creation and use of an Apple ID.
During the creation of an Apple ID, the user must provide basic personal information including
the user’s full name, physical address and telephone numbers The user may also provide means
of payment for products offered by Apple. The subscriber information and password associated
with an Apple ID can be changed by the user through the “My Apple l[_)” and “iForgot” pages on
Apple’s website. ln addition, Apple captures the date on which the account was created, the
length of service, records of log-in times and durations the types of service utilized, the status of
the account (including whether the account is inactive or closed), the methods used to connect to
and utilize the account, the lnternet Protocol address (“IP address”) used to register and access

the account, and other log files that reflect usage of the account.

63. Additional information is captured by Apple in connection with the use of an
Apple ID to access certain services For-example, Apple`maintains connection logs with IP
1 addresses that reflect a user’s sign-on activity for Apple services such as iTunes Store and App
Store, iCloud, Game Center, and the My Apple lD and iForgot pages on Apple’s website. Apple
also maintains records reflecting a user’s app purchases from App Store and iTunes Store, “call
invitation logs” for FaceTime calls and “mail logs“ for activity.over an Apple-provided email
account. Records relating to the use of the Find My iPhone service, including connection logs

and requests to remotely lock or erase a device, are also maintained by Apple.

64. Apple also maintains information about the devices associated with an Apple ID.
When a user activates or upgrades an iOS device, Apple captures and retains the user’s IP
address and identifiers such as the lntegrated Circuit Card ID number (“ICCID”), which is the

serial number of the device’s SIM card. Similarly, the telephone number of a user’s,iPhone is

27

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 27 of 36

linked to an Apple ID when the user signs in to FaceTirne or iMessage. Apple also may
maintain records of other device identifiers, including the Media Access Control address l(“l\/IAC
address”), the unique device identifier (“UDID”), and the serial number. In additionJ
information about a user’s computer is captured when iTunes is used on that computer to play
content associated with an Apple ID, and information about a user’s Web browser may be
captured when used to access services through icloud.com and apple.co_rn. Apple also retains
records related to communications between users and Apple customer service, including
communications regarding a particular Apple device or service, and the repair history for a

device.

65. Apple provides users with five gigabytes of free electronic space on iCloud, and
users can purchase additional storage space. That storage spaceJ located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services including: email
(iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo
Sharing); documents spreadsheets presentations and other files (iWorks and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain).
iCloud can also be used to store iOS device backups, which can contain a user’s photos and
videos iMessages, Short Message Service (“SMS”) and Multimedia Messaging Service
(“MMS”) messages voicemail messages call history, contacts calendar events reminders
notes app data and settings and other data. Records and data associated with third-party apps
may also be stored on iCloud; for example, the iOS app for WhatsApp, an instant messaging

service, can be configured to regularly back up a user’s instant messages on iCloud.

28

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 28 of 36

66. Your affiants believes that evidence of who was using an Apple ID and from
where, and evidence related to criminal activity of the kind described above, may be found in the
files and records described above. This evidence may establish the “Who, What, Why, when,
where, and how” of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or, alternatively, to exclude the innocent from further

suspicion.

67. For example, the stored communications contained on an iCloud backup
connected to an Apple ID may provide direct evidence of the offenses under investigation
Based on my training and experience, instant messages emails voicemails photos videos and
documents are often created and used in furtherance of criminal activity, including to

communicate and facilitate the offenses under investigation

68. In addition, the user’s account activity, logs stored electronic communications
and other data retained by Apple can indicate who has used or controlled the account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, subscriber information and iCloud logs may be
evidence of who used or controlled the account at a relevant time. As an example, because every
device has unique hardware and software identifiers, and because every device that connects to
the lnternet must use an IP address IP address and device identifier information can help to
identify which computers or other devices were used to access the account. Such information
also allows investigators to understand the use and user of the accounts during events relating to

the crime under investigationl

29

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 29 of 36

69. Account activity may also provide relevant insight into the account owner’s state
of mind as it relates to the offenses under investigation For example, information on the account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement).

70. Other information connected to an Apple ID may lead to the discovery of
additional evidence For example, emails and instant messages from the iCloud back-up, can
lead to the identification of co-conspirators and instrumentalities of the crimes under

investigation

71. Therefore, Apple’s servers are likely to contain iCloud back-ups which contain
stored iCloud back-ups and information concerning subscribers and their use of Apple’s services
In my training and experience, such information may constitute evidence of the crimes under

investigation including information that can be used to identify the account’s user or users
CONCLUSION

72. Your affiant seeks this search warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), which permits
this Court to issue a search warrant requiring Apple to disclose to the government copies of the
records and other information (including the content of communications and stored data)
described with particularity in Section l of Attachment B. Upon receipt of the information
described in Section l of Attachment B, government-authorized persons will review that

information to' locate the items described in Section ll of Attachment B.

30

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 30 of 36
t 8 - 2 is 9 1 - Anc
73. Based on the forgoing, l request that the Court issue the proposed search warrant
This Court has jurisdiction to issue the requested warrant because it is “a court of competent
jurisdiction” as defined by 18 U.S.C. § 2711. -18 U.S.C. §§ 2703(a), (bj(l)(A) &
(c)(l)(A). Speciiically, the Court is “a district court of the United States . . . that - has
jurisdiction over the offense being investigated.” li§ U.S.C. § 27l 1(3)(A)(i). Pursuant to 18
U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the service or

execution of this warrant.

` Respecthilly submitted,

Q;.. ` s
Special Agent_

Diplomatic Security Service
Department of State

subscribed and wam to before me bn Mai%)"-~/ , 201 C/

l

A. DAviD coPPERi'H'iTE
uNiTED sTATEs MAGISTRATE JUDGE

 

31

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 31 of 36

18-2691-nm
ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the APPLE IDS (the “Target
Accounts”) associated/linked with the following lnternational Mobile Equipment Identities
(“IMEI”):

1. IMEI 356572082018670; and

2. IMEI 353841087910253

which are stored at premises owned, maintained, controlled, or operated by Apple Inc., a
company headquartered at Apple lnc., l Infinite Loop, Cuptertino, CA 95014.

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 32 of 36

18-2691-ADC

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Apple

To the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, including any messages records files logs or information that
have been deleted but are still available to Apple, Apple is required to disclose the following
information to the government, in unencrypted form whenever available, for each account or
identifier listed in Attachment A: `

a. All records or other information regarding the identification of the account, to
include full name, physical address telephone numbers email addresses (including primary,
alternate, rescue, and notification email addresses and verification information for each email
address), the date on which the account was created, the length of service, the IP address used to
register the account, account status methods of connecting, and means and source of payment
(including any credit or bank account numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers and any devices used to access Apple services), including serial numbers Unique
Device Identifiers (“UDID”), Advertising Identifiers (“IDFA”), Global Unique Identifiers
(“GUID”), Media Access Control (“MAC”) addresses lntegrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”),.Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifiers (“MEID”), Mobile Identification Numbers (“MIN”), Subscriber
Identity Modules (“SIM”), Mobile Subscriber lntegrated Services Digital Network Numbers
(“MSISDN”), Intemational Mobile Subscriber Identities (“IMSI”), and lnternational Mobile
Station Equipment Identities (“IMEI”);

c. The contents of all instant messages associated with the account, including stored
or preserved copies of instant messages (including iMessages SMS messages and MMS
messages) sent to and from the account (including all draft and deleted messages), the source and
destination account or phone number associated with each instant message, the date and time at
which each instant message was sent, the size and length of each instant message, the actual IP
addresses of the sender and the recipient of each instant message, and the media, if any, attached
to each instant message;

d. The contents of all files and other records stored on iCloud, including all iOS
device backups all Apple and third-party app data, all files and other records related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWorks
(including Pages Numbers and Keynote), iCloud Tabs and iCloud Keychain, and all address
books contact and buddy lists notes reminders calendar entries images videos voicernails
device settings and bookmarks;

e. All activity, connection, and transactional logs for the account (with associated IP
addresses including source port numbers), including FaceTime call invitation logs mail logs
iCloud logs iTunes Store and App Store logs (including purchases downioads and updates of
Apple and third-party apps), messaging logs (including iMessage, SMS, and MMS messages),

pa

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 33 of 36
1 8 - 2 6 9 1 -ADC

My Apple ID and iForgot logs sign-on logs for all Apple services Game Center logs Find my
iPhone logs logs associated with iOS device activation and upgrades and logs associated with
web-based access of Apple services (including all associated identifiers);

f. All records and information regarding locations where the account was accessed,
including all data stored in connection with Location Services;

g. All records pertaining to the types of service used; and

h. All records pertaining to communications between Apple and any person
regarding the account, including contacts with support services and records of actions taken.

II.

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 34 of 36
1 8 ' 2 6 9 1 'ADC
Information to be seized by the government

For the time period January l, 2013 to the present, all information described above in

Section l relating to violations of violations of 18 U.S.C. § 371 (conspiracy), 18 U.S.C. § 1546

(visa fraud), 18 U.S.C. §§ 1512(k), 1519 (obstruction of justice), 8 U.S.C. § 1324 (harboring

aliens), and 8 U.S.C. § 1324a (unlawful employment of aliens):

1.

All electronic data, documents records and information regarding (a) citizens of other
countries entering, remaining in, or leaving the United States; (b) the hours compensation,
duties location, supervision, job performance, logistics immigration status recruitment of,
or contracting with foreign workers (c) the travel, transportation, and housing of any foreign
citizen; (d) the hiring, hours payroll, payment of, period of employment, firing,
qualifications or background of any employee of any business with locations in the United
States; (e) the consideration of, the preparation for, the payment for, or an application to
extend a U.S. visa including related documents and correspondence; (f) information provided
to or submitted to the U.S. Citizen and Immigration Services U.S. Customs and Border
Protection, Immigration Customs Enforcernent, the U.S. Department of Homeland Security,
or the U.S. Department of State; and (g) all current, former, or future employees of
businesses associated i_n any way with the following individuals or

entities Mordehay (aka Moti) FOOX, Asher SHARVIT (aka Cl-IARBIT), Rona ZHFANI
(aka SHARVIT), Oren SHARVIT (aka CHARBIT), Eyal CHERTOFF, Esti (aka Esty)
MAZOR (collectively “Defendants”), Unlimited Treasures Unlimited 13, Deja _

Vu, BioXage, BI-l Distribution Group LLC, 3505 Clarks Ln LLC,

and/or Filicori Zecchini (collectively “Defendants’ Companies”).

All electronic data, documents records and information regarding communications and
financial arrangements with aliens and foreign citizens and the employment and use of aliens
and foreign citizens

All electronic data, documents records and information regarding the finances and business
interests of the Defendants or the Defendants’ Companies

All electronic data, documents records and information relating to the U.S. immigration
laws and the submission of information to U.S. or state authorities

All electronic data reflecting attempts to obstruct justice, including but not limited to the
destruction of documents and electronic evidence, and attempts to corruptly persuade co-
conspirators and witnesses with regard to any investigations into the Defendants’ crimes

All electronic data, documents records and information regarding financial transactions
assets and the transfers of things of value, including bank statements wire transfer records

lO.

ll.

eaqu ran eng

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 35 of 36

18“2691'ADC

loan records credit card records ledgers checks or.other monetary instruments check
registers lines of credit, and safe deposit box keys and records

Any and all electronic data, documents records and information constituting or relating to
any personal or corporate income tax return and the supporting schedules and attachments to
include but not limited to lntemal Revenue Service Forms 1120, 1120s, 941, 940, 1040,
104(}ez, W-2, 1099, K-l and schedules such as Schedule C, E and related tax information

All data, records and information regarding the use of the device(s) backed up to the Target
Accounts to communicate with other individuals including but not limited to:

a. All telephone numbers and direct connect numbers assigned to the device, including
usernames and passwords and electronic mail addresses

All call and direct connect history information;

All contacts and associated telephone numbers

All stored electronic mail, including attachments and

All voice recordings videos text messages messages in applications and other messages
stored on the phone.

S'°P-F".O"

All electronic data, records and information regarding the following:

a, Contact information, phone numbers mailing addresses email addresses calendars
datebooks domains or other contact information for any of the individuals addresses or
entities listed herein;

Calendar information;

Stored photographs videos and text messages

Stored documents and other files;

Stored geo-location information;

Data stored in any application;

The times the device or a device function was used;

Evidence of the attachment to the device of other storage devices or similar

containers for electronic evidence;

All electronic data, records and information regarding the use of the device backed up to the
Target Accounts to connect to the internet and/or connect with other cellular or computer
devices including but not limited to:

a. All information about lnternet Protocol addresses accessed by the device;

b. All information about the lnternet Protocol addresses of any entities/persons accessing the
device; and

c. All web-browsing history and any stored web pages

All electronic data, showing who used or owned the devices backed up to the Target Accounts at

the time the things described in this warrant were created, edited, or deleted, such as logs phone
books saved usernames and passwords documents and browsing history.

4

12.

l3.

14.

15.

`16.

Case 1:18-mj-O2691-ADC Document 3 Filed 10/17/18 Page 36 of 36

18-2‘691'ADC

Any and all electronic data and information that would tend to show the identity of the person
using the device backed up to the Target Accounts

Evidence of user attribution showing who used or owned the devices backed up to the Target
Accounts at the time the things described in this warrant were created, edited, or deleted, such as
logs registry entries configuration files phone numbers saved user names and passwords
documents browsing history, email, email contacts “chats” instant messaging logs
photographs and correspondence;

The identity of the person(s) who created or used the Target Accounts including records that
help reveal the whereabouts of such person(s);

Evidence indicating how and when the Target Accounts were accessed or used, to determine
the chronological and geographic context of account access use and events relating to the
crime under investigation and the account subscriber; and

Any records pertaining to the means and source of payment for services associated with the
Target Accounts (including any credit card or bank account number or digital money transfer

account information).

